DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
4.	Applicant's arguments filed on 03/28/2022 have been fully considered but they are not persuasive.
5.	In the remarks, the Applicant argued that the Saitoh reference disclosed curing the ink composition, but was silent about using a remote-type plasma generator since the substrate passes between two electrodes. While the Examiner agrees that in Saitoh, the substrate does pass between electrodes, the electrodes are not in direct contact with the substrate. Saitoh also uses gases to supply the plasma to the substrate ([0021], lines 2-4 and [0022], lines 1-4; also see Fig. 4). Furthermore, the Applicant does not disclose any specific apparatus or steps taken to supply the plasma to the substrate without electrodes or through the use of a supply duct as argued in the remarks.
6. 	The claim language as currently presented is open for interpretation and the disclosure of Saitoh with a pressured gas-chamber to supply the plasma onto the substrate reads on the limitations of the claim language as currently presented. 
7. 	The Applicant is encouraged to amend the claim language to remove any ambiguity and clearly distinguish the claimed invention from the prior art of record.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US Pub. Nº 2007/0058019), in view of Naoyuki et al. (US Pub. Nº 2010/0021695).

11.	Regarding independent claim 1: Saitoh et al. disclosed an ink composition ([0027], line 1) curable by a remote-type plasma ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium) for offset printing ([0231], lines 1-4), the ink composition comprising: 
 	a pigment ([0132], line 1); 
 	a binder resin ([0129], lines 1-3); and 
 	at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0134], lines 1-6).
 	Saitoh et al. are silent about the at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins having an acid value of 10 mg KOH/g or more. 
 	Naoyuki et al. disclosed a similar invention with an ink composition for offset printing ([0603], lines 3-6), comprising a pigment ([0655], lines 3-5), a resin ([0654], line 1) and at least one specific ingredient selected from the group consisting of castor oil, polymerized oil, and alkyd resins ([0654], lines 1-5) having an acid value of 10 mg KOH/g or more ([0654], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naoyuki et al. with those of Saitoh et al. by using the specific ingredient disclosed above having an acid value of 10 mg KOH/g or more in order to increase the curing reaction rate of the composition as disclosed by Naoyuki et al. in paragraph [0654]).

12.	Regarding claim 2: The combination of Saitoh et al. and Naoyuki et al. disclosed the ink composition curable by the remote-type plasma for offset printing according to claim 1, wherein the content of the specific ingredient is 2.5 mass% or more in an entire composition (Saitoh et al. [0135], lines 1-2).

13.	Regarding claim 3: The combination of Saitoh et al. and Naoyuki et al. disclosed the ink composition curable by the remote-type plasma for offset printing according to claim 1, wherein the polymerized oil is boiled oil (Saitoh et al. [0134], line 5).

14.	Regarding claim 4: The combination of Saitoh et al. and Naoyuki et al. disclosed the ink composition curable by the remote-type plasma for offset printing according to claim 1, wherein the polymerized oil is at least one selected from the group consisting of polymerized soybean oil, polymerized linseed oil, polymerized castor oil, polymerized and dehydrated castor oil, and polymerized tung oil (Saitoh et al. [0134], lines 1-6).

15.	Regarding claim 5: The combination of Saitoh et al. and Naoyuki et al. disclosed a method of producing printed matter, comprising the steps of: printing information on a substrate (Saitoh et al. [0211], lines 4-6) with the ink composition curable by the remote-type plasma for offset printing according to claim 1 (see the rejection of claim 1), and irradiating the printed substrate with the remote-type plasma for curing to fix the ink composition present on a surface of the substrate (Saitoh et al. ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium).

16.	Regarding claim 6: The combination of Saitoh et al. and Naoyuki et al. disclosed the method of producing printed matter according to claim 5, wherein the remote-type plasma is generated by a remote-type plasma generator (Saitoh et al. ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium).

17.	Regarding claim 7: The combination of Saitoh et al. and Naoyuki et al. disclosed the method of producing printed matter according to claim 5, wherein the plasma is generated by supplying a discharge space between two electrodes with a stream of air, oxygen, nitrogen, carbon dioxide, or any mixture thereof (Saitoh et al. ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium).

18.	Regarding claim 8: The combination of Saitoh et al. and Naoyuki et al. disclosed a method of producing printed matter, comprising the steps of: printing information on a substrate (Saitoh et al. [0211], lines 4-6) with the ink composition curable by the remote-type plasma for offset printing according to claim 1 (see the rejection of claim 1); and irradiating a surface of the printed ink composition with the remote-type plasma to fix the ink composition on the substrate (Saitoh et al. ([0021], lines 2-4; [0022], lines 1-4; also see Fig. 44, the plasma is applied to the substrate 6 through a gas medium).

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	Japanese Patent application publication number 2007-118601 to Hashimoto et al. also disclosed a similar invention in Fig. 1 with a remote-type plasma for curing an image on a substrate.

21.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853